            Case 3:16-cv-00085-MEM Document 164 Filed 08/04/20 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

ANGELO R. RESCIGNO, SR.,                     :
AS EXECUTOR OF THE ESTATE
OF CHERYL B. CANFIELD,                       :

                     Plaintiff               :     CIVIL ACTION NO. 3:16-85

             v.                              :        (JUDGE MANNION)

STATOIL USA ONSHORE                          :
PROPERTIES INC.,
                                             :
                     Defendant

                                   MEMORANDUM

        Presently before the court is a motion to stay filed by Alan Marbaker,

Carol Marbaker, Jerry L. Cavalier, and Frank K. Holdren (“Intervenors”). (Doc.

155). For the reasons set forth below, the motion will be DENIED.


   I.         BACKGROUND1

        Since the court set forth the complex factual background of this case in

its prior memoranda and orders, it need not repeat it in detail herein.

        1
         The former lead plaintiff in this case was Cheryl B. Canfield
(“Canfield”). On September 13, 2019, Canfield’s counsel filed a document
notifying the court and parties that Canfield passed away on July 7, 2019.
(Doc. 126). Canfield’s counsel also filed a motion to substitute party,
requesting that Canfield’s son and executor of her estate, Rescigno, be
substituted as the plaintiff in this matter. (Doc. 127). By order dated
September 16, 2019, the court granted the motion to substitute. (Doc. 131).
For the sake of simplicity, the court will refer to both Canfield and Rescigno
interchangeably as “Rescigno.”
         Case 3:16-cv-00085-MEM Document 164 Filed 08/04/20 Page 2 of 9




   II.     STANDARD

         “The power to stay is incidental to the power inherent in every court to

dispose of cases so as to promote their fair and efficient adjudication.” United

States v. Breyer, 41 F.3d 884, 893 (3d Cir.1994). In determining whether to

grant a motion to stay, courts should consider: “(1) whether the appellant has

made a strong showing of the likelihood of success on the merits; (2) will the

appellant suffer irreparable injury absent a stay; (3) would a stay substantially

harm other parties with an interest in the litigation; and (4) whether a stay is in

the public interest.” In re Revel AC, Inc., 802 F.3d 558, 565 (3d Cir.2015);

Republic of Philippines v. Westinghouse Elec. Corp., 949 F.2d 653, 658 (3d

Cir.1991).

               The most critical factors, according to the Supreme
               Court, are the first two: whether the stay movant has
               demonstrated (1) a strong showing of the likelihood of
               success and (2) that it will suffer irreparable harm—
               the latter referring to harm that cannot be prevented
               or fully rectified by a successful appeal. Though both
               are necessary, the former is arguably the more
               important piece of the stay analysis.

In re Revel AC, 802 F.3d at 568 (internal quotation marks and citations

omitted).

         After the movant has satisfied the first two factors, the court considers

the harm to the opposing party and weighs the public interest. Id. at 569. Thus,

the court weighs:

                                       -2-
              Case 3:16-cv-00085-MEM Document 164 Filed 08/04/20 Page 3 of 9




                  the likely harm to the movant (absent a stay) (factor
                  two) against the likely irreparable harm to the stay
                  opponent(s) if the stay is granted (factor three). This is
                  called the balancing of harms or balancing of equities.
                  We also take into account where the public interest lies
                  (factor four)—in effect, how a stay decision has
                  consequences beyond the immediate parties.

Id. (internal quotation marks omitted).


   III.         DISCUSSION

          As Intervenors observe, an order denying a motion to intervene is

generally a final appealable order.2 See, e.g., McKay v. Heyison, 614 F.2d

899, 903 (3d Cir.1980). However, it does not appear that Intervenors are likely

to succeed on the merits. As the court in Harris v. Pernsley observed,

                  [I]t is difficult for a district court to consider the
                  likelihood of an appellant’s success on appeal. This
                  consideration necessitates a prediction whether the
                  district court was in error. It would be highly unusual
                  for a district court judge to come to this conclusion
                  immediately after a decision on the merits because the
                  decision [being appealed] represents the judge’s
                  reasoned decision as to what was legally correct.




        Rescigno devotes some of his brief to an argument that the court’s
          2

July 9, 2020 order is not, in fact, final and thus not appealable. Because the
appeal of that order has divested this court of jurisdiction as it relates to that
order, and because the Third Circuit has recently directed parties to brief the
issue of whether an order denying Intervenors’ motion to intervene is a final,
appealable order, the court declines to engage in any further analysis of the
matter.
                                       -3-
       Case 3:16-cv-00085-MEM Document 164 Filed 08/04/20 Page 4 of 9




654 F.Supp. 1057, 1060 (E.D.Pa.1987). In making this determination,

however, the court may consider such things as whether there has been an

intervening change in law or whether the decision was based on unsettled

precedent or involved a novel area of law. See, e.g., id.

      Here, in making the determination on whether Intervenors were

permitted to intervene as of right, the court found that Intervenors had failed

to meet the threshold requirement of timeliness, given their significant delay

in seeking intervention. The court additionally noted that, even if Intervenors

had done so, their motion would have failed because their arguments

regarding inadequacy of representation were unavailing. As in Harris, this

court’s decision did not involve a novel area of law, but instead was based

upon well-settled law in the Third Circuit. Additionally, there has been no

significant intervening precedent on the issue of timeliness of intervention

since the court issued its decision. Therefore, insofar as the court considered

the relevant factors in reliance on long-standing precedent and articulated its

reasons at length, “[t]here does not seem to be a reasonable possibility that

its decision will be overturned on appeal.” Id. Accordingly, the court finds that

Intervenors have not made a strong showing on their likelihood of success on

the merits and, thus, this factor weighs in favor of the denial of a stay.




                                      -4-
       Case 3:16-cv-00085-MEM Document 164 Filed 08/04/20 Page 5 of 9




      Next, the court considers whether Intervenors will suffer irreparable

harm in the absence of a stay. To show irreparable harm, the movant must

“demonstrate potential harm which cannot be redressed by a legal or an

equitable remedy following a trial.” Acierno v. New Castle County, 40 F.3d

645, 653 (3d Cir.1994) (internal quotation marks omitted).

      Intervenors argue they will be harmed because, in light of the October

2020 fairness hearing, they will likely be forced to decide whether to opt out of

the settlement before their appeal is decided. Intervenors, however, do not

develop this argument by explaining how precisely this will irreparably harm

them. Intervenors also identify more general harm, unspecific to them, that

may occur in the absence of a stay. Namely, Intervenors contend that, in light

of the fact that a Third Circuit decision prior to the fairness hearing is unlikely,

any “final” disposition by this court at the fairness hearing “would in effect be

advisory until the Third Circuit rules on the central issue of adequacy and the

objections to preliminary approval.” (Doc. 156, at 18). Intervenors also cite the

expense of preparation and discovery for the fairness hearing, arguing a stay

will permit them to avoid these expenses until the issues are “clarified and

resolved.” (Doc. 156, at 19).

      The defendant, by contrast, argues Intervenors will not be harmed by

what Intervenors consider to be a poorly-negotiated settlement in light of the


                                       -5-
       Case 3:16-cv-00085-MEM Document 164 Filed 08/04/20 Page 6 of 9




option they have always retained: opt out and exercise their arbitration rights.

Rescigno argues that Intervenors will suffer, at worst, minimal harm if they

have to wait “mere months” until final judgment on their appeal. Rescigno

reasons that “[i]t makes little sense to delay approval of the settlement for likely

six months or longer, merely to prevent [Intervenors] from having to wait three

months [until after the settlement is approved] to lodge their appeal from a final

judgment.” (Doc. 162, at 7).

      Here, the court finds that Intervenors have not sufficiently demonstrated

irreparable harm. Regardless of whether Intervenors are ultimately permitted

to intervene, they acknowledge that they are entitled to discovery prior to the

fairness hearing and have suggested that they intend to engage in it.

Intervenors fail to explain with any specificity how their discovery costs will be

significantly impacted by the Third Circuit’s ruling on their appeal. Further,

even if Intervenors had shown that their discovery costs would be increased

significantly absent a ruling on their appeal, that harm would not be considered

irreparable. See Minard Run Oil Co. v. U.S. Forest Service, 670 F.3d 236, 255

(3d Cir.2011) (“As a general matter, a purely economic injury, compensable in

money, cannot satisfy the irreparable injury requirement.”). Additionally,

having filed a motion to intervene and having appealed the denial of that

motion, Intervenors have indicated their intent to participate at the fairness


                                       -6-
       Case 3:16-cv-00085-MEM Document 164 Filed 08/04/20 Page 7 of 9




hearing. Intervenors, however, do not explain how their ability to object at the

fairness hearing would be impacted by the appeal insofar as they will have the

same right to be heard whether they remain class members or, in the event of

a favorable ruling by the Third Circuit, become parties.

      With respect to the harm to the parties, Intervenors argue that, in light of

the already significant amount of time this case has been pending, a further

delay will not unduly prejudice the parties. As the parties note, however, they

will indeed suffer injury if a stay is granted. Staying the action for an unknown

period of time, which Intervenors estimate is “unlikely to be more than a year,”

(Doc. 156, at 19), means that the parties must again wait in limbo while yet

another intervening matter is settled, which may ultimately diminish the going-

forward value of the settlement for class members. See Barnard v.

Lackawanna County, 2016 WL 362424, at *3 (M.D.Pa. Jan. 29, 2016). As

stated in this court’s memorandum on the motion to intervene, any further

delay in the settlement would be prejudicial to the parties, particularly when

taking into account the time and expense the parties have already spent

litigating Intervenors’ prior filings in this case, as well as the length of time the

matter has been pending. (Doc. 149, at 12).

      Finally, the court must consider public’s interest and the promotion of

judicial economy that would result by granting the stay. “Generally speaking,


                                       -7-
       Case 3:16-cv-00085-MEM Document 164 Filed 08/04/20 Page 8 of 9




the public is best served by enforcing negotiated settlements and by allowing

long-running civil actions to come to their final conclusion.” Bridgeport

Guardians, Inc. v. Delmonte, 620 F.Supp.2d 337, 344 (D.Conn.2009), rev’d

on other grounds, 602 F.3d 469 (2d Cir.2010). Here, however, Intervenors

argue that, without a stay, settlement funds may be wasted if the notices are

sent out or the settlement is approved, and the Third Circuit’s ruling later

requires them to be amended.

      While it is true that the Third Circuit’s ruling has the potential to impact

the notices or final approval of settlement, to the extent this factor weighs in

favor of a stay, it, standing alone does not justify a stay. CTF Hotel Holdings,

Inc. v. Marriott Intern., Inc., 381 F.3d 131, 139 (3d Cir.2003) (noting “efficiency

does not, by itself, allow a federal court to refuse to exercise its jurisdiction”).

This is particularly so where Intervenors have not made a strong showing on

the likelihood of success on the merits or adequately demonstrated irreparable

harm—the two most “critical” pieces of the stay analysis. See In re Revel AC,

802 F.3d at 568.

      As the Third Circuit has noted, “[a] stay is an extraordinary measure,”

requiring “compelling reasons for its issuance.” Breyer, 41 F.3d at 893. In the

present case, the court finds that, upon weighing the relevant factors, the

balance weighs in favor of denying the instant motion for a stay.


                                       -8-
             Case 3:16-cv-00085-MEM Document 164 Filed 08/04/20 Page 9 of 9




        Accordingly, for the foregoing reasons, Intervenors’ motion to stay, (Doc.

155), is DENIED. An appropriate order shall follow.


                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
DATE: August 4, 2020
16-0085-06




                                         -9-
